Title: To Thomas Jefferson from John Rutledge, Jr., 4 September 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas


          
            
              Dr Sir
            
            Geneva September 4th 1788
          
          In the month of September or October last, I do not exactly recollect which, I remember seeing at your house the skin of a very large animal which was sent to you from the northern part of America. You told me, I think, Monsr. de Buffon had seen this skin and that the beast was unknown to him and that you supposed it peculiar to America: Mr. de Saussure, who is engaged in perfecting his cabinet already largely filled with rare and curious animals, tells me he had much conversation with Lieutt. Genl. Haldiman, who has lately been here, about the quadripedes of america, that Genl. H. told him whilst he was in Canada an indian trader presented him with the skin of an animal which was unknown to himself and the rest of the officers, that this animal must have been immensely large from the size of its skin, which was remarkably thick and of a close texture, so much so that the wet could not pass through it, that encamping on the snow this skin was always his bed, that his brother officers and neighbours were never able to get anything which was proof against the penetrating snow, whilst he, hug’d in his skin, was always dry. I am disposed to believe the animal he adverts to is of the same species with that of which I saw the skin at your house and I shall be obliged to you if when perfectly at leisure, you will inform me in what part of America this animal was taken, what name the hunters of that part of the country give it, and if I am right in supposing that it was unknown to Monsr. de Buffon? From the imperfect recollection I have of what I saw at your Hôtel I have given Mr. de Saussure an inacurate account which makes him desirous of having a particular one. I ask many pardons, my dear Sir, for the trouble I am giving you? Nothing could authorize my doing it but the persuasion I have of your goodness and that the information I request of you will enable me, in some measure, to requite the great attentions I have received from Monsr. de S. I shall also esteem it very friendly of you if you will inform me whether it is supposed that the race of Animals, of which very large and huge bones have been found on the Ohio, are extinct, or whether, retiring from the approaches of man, they have fled into the savage and unknown Countries? We have nothing new in this country. Every thing is quiet and peaceable and the people are happy which I hope you always will be and am, dr Sir, with the Sincerest Sentiments of regard & esteem Your much obliged friend & Servt.
          
            J. Rutledge
          
          
            Be pleased to direct to me poste restante at Geneva?
          
        